The judge charged the jury as follows: "1. Under the terms of the policy, the declared value being $2,000, if a wing was damaged, you would get 20% of the declared value of the plane; if the fuselage, 18%; the right aileron, 1 1/2%; the left aileron, 1 1/2%; stabilizer, 4%; elevator, 4%. 2. Gentlemen, under the terms of the policy, you would apply those percentages against the declared value of the plane. 3. After you arrive at that figure, you would deduct $100, being $50 deductible for two separate losses that they claim they suffered."
This charge clearly instructed the jury that they could find a verdict in an illegal and improper way, for the reason that it authorized a recovery of the full percentage for each damaged part, regardless of the amount of damage to each part. After giving the above charges, the judge gave a correct charge without calling the attention of the jury to the error. I think that the charge above referred to was error and, in such a case as this, it is presumed to be harmful. There is no reasonable basis on which this court can predicate the ruling that the charge was harmless. We have no idea whether the jury followed the right or wrong part of the charge in making the verdict.